Exhibit 10.2

 

Execution Version

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into on April 1, 2017,
(the “Effective Date”) by and between Tabula Rasa HealthCare, Inc., a Delaware
corporation (the “Company”) and Orsula Knowlton (the “Executive”), collectively
referred to herein as the “Parties.”

 

WHEREAS, the Parties desire to enter into this Agreement to reflect the
Executive’s position and role in the Company’s business and to provide for the
Executive’s employment by the Company, upon the terms and conditions set forth
herein;

 

WHEREAS, the Executive has agreed to certain confidentiality, non-competition
and non-solicitation covenants contained hereunder, in consideration of the
benefits provided to the Executive under this Agreement; and

 

WHEREAS, this Agreement replaces and supersedes all previous employment
agreements between the Executive and the Company.

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises and
covenants contained herein, the Company and the Executive, intending to be
legally bound, hereby agree as follows:

 

1.                                      Employment.

 

(a)                                 Term.  This Agreement shall commence on the
Effective Date and shall continue until the third anniversary of the Effective
Date, unless sooner terminated pursuant to the terms of this Agreement (the
“Term”).  The Term shall be automatically extended and renewed for a period of
one (1) year from the end of the Term (the “Renewal Date”) unless either the
Company or the Executive gives written notice of non-renewal to the other Party
at least ninety (90) days prior to the end of the Term, in which event this
Agreement shall terminate at the end of the Term.  Subject to the termination
provisions contained herein, if this Agreement is renewed on the Renewal Date
for an additional one (1) year period, it will automatically be renewed on the
anniversary of the Renewal Date and each subsequent year thereafter (the “Annual
Renewal Date”) for a period of one (1) year, unless either Party gives written
notice of non-renewal to the other at least ninety (90) days prior to any Annual
Renewal Date, in which case the Agreement will terminate on the Annual Renewal
Date immediately following such notice.

 

(b)                                 Duties.  During the Term, the Executive
shall be employed by the Company as its President and shall serve the Company
faithfully and to the best of the Executive’s ability.  The Executive shall
devote the Executive’s full time, attention, skill and efforts to the
performance of the duties required by or appropriate for the Executive’s
position with the Company.  The Executive shall report to the Chief Executive
Officer of the Company (the “CEO”) and shall perform such duties commensurate
with the Executive’s office as contained in the bylaws of the Company or as the
Executive shall reasonably be directed by the CEO.  The Executive shall perform
such services at the Company’s headquarters and the

 

--------------------------------------------------------------------------------


 

Executive shall engage in such reasonable business travel as may be required to
perform the Executive’s duties.  The Company acknowledges that the Executive
currently serves on the Board of Directors of the Company (the “Board”).

 

(c)                                  Best Efforts.  Except for vacation,
absences due to temporary illness and absences resulting from Disability (as
hereinafter defined), the Executive shall devote the Executive’s business time,
attention and energies on a full-time basis to the performance of the duties and
responsibilities referred to in subsection (b) above.  The Executive shall not
during the Term be engaged in any other business activity which, in the
reasonable judgment of the Company, would conflict with the ability of the
Executive to perform the Executive’s duties under this Agreement, whether or not
such activity is pursued for gain, profit or other pecuniary advantage.  Nothing
in this Section shall prevent Executive from engaging in additional activities
in connection with personal investments and community affairs, including serving
on corporate, civic, or charitable boards, subject to the approval by the
Company, that are not materially inconsistent with Executive’s duties under this
Agreement.

 

2.                                      Base Salary.  During the Term, the
Company shall pay to the Executive a base salary of $425,000 annually, which
shall be subject to review and, at the option of the Compensation Committee of
Directors of the Company (the “Committee”), subject to increase (such salary, as
the same may be increased from time to time as aforesaid, being referred to
herein as the “Base Salary”).  The Base Salary shall be reviewed on an annual
basis for increases in accordance with the review process for senior level
executives of the Company.  The Base Salary shall be payable in accordance with
the Company’s normal payroll practices.

 

3.                                      Incentive Compensation

 

(a)                                 Annual Incentive Compensation.  The
Executive shall be entitled to participant in an annual bonus program
established by the Company with a target annual bonus amount measured as a
percentage of the Executive’s Base Salary and established for this position,
subject in all respects to achievement of performance goals to be established by
the Company.  Any bonus earned by the Executive shall be paid after the end of
the fiscal year to which it relates, at the same time and under the same terms
and conditions as other executives of the Company; provided that in no event
shall the Executive’s bonus be paid later than March 15 of the fiscal year
following the fiscal year for which it was earned.

 

(b)                                 Long-Term Incentive Compensation.  The
Executive shall be eligible to participate in all equity compensation plans and
programs in place at the Company and shall receive such grants as may be
provided from time to time by the Company to its officers.  Any equity awards
made by the Company to the Executive shall be subject to the terms and
conditions set forth in the Company’s equity compensation plan and form of grant
agreement, as may be amended from time to time.

 

4.                                      Benefits.  During the Term, the
Executive shall be eligible to participate in certain retirement and welfare
benefit plans and programs made available to the Company’s executives as a
group, as such retirement and welfare plans may be in effect from time to time
and subject to the eligibility requirements of such plans.  Nothing in this
Agreement or otherwise shall prevent the Company from amending or terminating
any incentive, equity compensation, retirement,

 

2

--------------------------------------------------------------------------------


 

welfare or other employee benefit plans, programs, policies or perquisites from
time to time as the Company deems appropriate.

 

5.                                      Vacation.  During the Term, the
Executive shall be entitled to vacation, holiday, and sick leave, in accordance
with the Company’s vacation, holiday, and other pay-for-time-not-worked
policies.

 

6.                                      Reimbursement of Expenses.  During the
Term, the Company shall reimburse the Executive, in accordance with the policies
and practices of the Company in effect from time to time, for all reasonable and
necessary traveling expenses and other disbursements incurred by the Executive’s
for or on behalf of the Company in connection with the performance of the
Executive’s duties hereunder upon presentation by the Executive to the Company
of appropriate documentation therefore.

 

7.                                      Termination Without Cause; Resignation
for Good Reason.  If the Executive’s employment is terminated by the Company
without Cause (as defined below) or by the Executive for Good Reason (as defined
below), the provisions of this Section 7 shall apply.

 

(a)                                 The Company may terminate the Executive’s
employment with the Company at any time without Cause upon not less than thirty
(30) days’ prior written notice to the Executive and the Executive may resign
for Good Reason (as defined below).

 

(b)                                 Unless the Executive complies with the
provisions of Section 7(c) below, upon termination under Section 7(a) above, no
other payments or benefits shall be due under this Agreement to the Executive,
but the Executive shall be entitled to any amounts earned, accrued and owing,
but not yet paid under Section 2 and any benefits accrued and due in accordance
with the terms of any applicable benefit plans and programs of the Company (the
“Accrued Obligations”).

 

(c)                                  Notwithstanding the provisions of
Section 7(b), upon termination under Section 7(a) above, if the Executive
executes and does not revoke a written release of any and all claims against the
Company or its affiliates, with respect to all matters arising out of the
Executive’s employment with the Company, in such form as provided by the Company
in its sole discretion (the “Release”), and so long as the Executive continues
to comply with the provisions of Section 14 below, in addition to the Accrued
Obligations, the Executive shall be entitled to receive the following:

 

(i)                                     Continuation of the Executive’s Base
Salary for eighteen (18) months (the “Severance Term”), at the rate in effect
for the year in which the Executive’s date of termination occurs, which amount
shall be paid in regular payroll installments over the applicable period
following the Executive’s termination date; and

 

(ii)                                  If the Executive timely and properly
elects health continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), then continued health (including
hospitalization, medical, dental, vision etc.) insurance coverage substantially
similar in all material respects as the coverage provided to the Company’s then
other active senior executives for the Severance Term; provided that the
Executive shall pay an

 

3

--------------------------------------------------------------------------------


 

amount equal to the amount active employees pay for such coverage as of the date
of the Executive’s termination (the “Monthly COBRA Costs”) and the period of
COBRA health care continuation coverage provided under section 4980B of the
Internal Revenue Code, as amended (the “Code”) shall run concurrently with the
period; provided further that, notwithstanding the foregoing, the amount of any
benefits provided by this subsection (c)(ii) shall be reduced or eliminated to
the extent the Executive becomes entitled to duplicative benefits by virtue of
the Executive’s subsequent or other employment; and provided further that,
notwithstanding the foregoing, if the Company’s making payments under this
Section 7(c)(ii) would violate any nondiscrimination rules applicable to the
Company’s group health plan under which such coverage is made available, or
result in the imposition of penalties under the Code or the Affordable Care Act,
the Parties agree to reform this Section 7(c)(ii) in a manner as is necessary to
comply with such requirements and avoid such penalties.

 

8.                                      Voluntary Termination.  The Executive
may voluntarily terminate the Executive’s employment for any reason upon thirty
(30) days’ prior written notice.  In such event, after the effective date of
such termination, no payments shall be due under this Agreement, except that the
Executive shall be entitled to the Accrued Obligations.

 

9.                                      Death; Disability.  If the Executive’s
employment is terminated by the Company by reason of death or, subject to the
requirements of applicable law, Disability (as defined below), upon the
Executive’s date of termination or death, no payments shall be due under this
Agreement, except that the Executive (or in the event of the Executive’s death,
the Executive’s executor, legal representative, administrator or designated
beneficiary, as applicable), shall be entitled to the Accrued Obligations.

 

10.                               Cause.  The Company may terminate the
Executive’s employment at any time for Cause upon written notice to the
Executive, in which event all payments under this Agreement shall cease, except
for the Accrued Obligations.

 

11.                               Change in Control.

 

(a)                                 Termination without Cause or Resignation for
Good Reason Within Sixty (60) Days Before or Twelve (12) Months Following a
Change of Control.  Notwithstanding anything to the contrary herein, if there is
both a Change in Control and the Executive’s employment is terminated by the
Company without Cause or by the Executive for Good Reason within sixty (60) days
before or within twelve (12) months following such Change in Control (a “CIC
Termination”), then, in addition to the Accrued Obligations, the Executive shall
be entitled to receive the following:

 

(i)                                     Severance benefits in an amount equal to
two (2) times the sum of the Executive’s Base Salary plus the Executive’s Target
Incentive Bonus in effect immediately prior to the Executive’ termination date,
which amount shall be paid in regular payroll installments over the applicable
twenty-four (24) month period following the Executive’s termination date;

 

(ii)                                  COBRA continuation benefits as set forth
in Section 7(c)(ii), except that the Severance Term shall be twenty-four (24)
months; provided, that, following the

 

4

--------------------------------------------------------------------------------


 

foregoing eighteen (18) month period, if the Executive secures an individual
policy for health coverage (including for Executive’s spouse and dependents
where applicable), the Company will reimburse the Executive for the monthly cost
of such coverage for the period commencing on the first day following the
eighteen (18) month period and ending after twenty-four (24) months; provided
that the amount for any month will not exceed the Monthly COBRA Costs; and

 

(iii)                               All outstanding equity grants held by the
Executive immediately prior to the CIC Termination which vest based upon the
Executive’s continued service over time shall accelerate, become fully vested
and/or exercisable, as the case may be, as of the date of the CIC Termination
and all outstanding equity grants held by the Executive immediately prior to the
CIC Termination which vest based upon attainment of performance criteria shall
remain subject to the terms and conditions of the agreement evidencing such
performance-based award.  The foregoing severance benefits shall be subject to
the Executive’s execution and non-revocation of the Release and the Executive’s
continued compliance with the provisions of Section 14 below.

 

(b)                                 Application of Section 280G.  If any of the
payments or benefits received or to be received by the Executive (including,
without limitation, any payment or benefits received in connection with a Change
in Control or the Executive’s termination of employment, whether pursuant to the
terms of this Agreement or any other plan, arrangement or agreement, or
otherwise) (all such payments collectively referred to herein as the “280G
Payment”) constitute “parachute payments” within the meaning of Code
Section 280G and will be subject to the excise tax imposed under Code
Section 4999 (the “Excise Tax”), then the 280G Payment shall be equal to the
Reduced Amount.  The “Reduced Amount” shall be either (i) the largest portion of
the 280G Payment that would result in no portion of the 280G Payment being
subject to the Excise Tax, or (ii) the largest portion of the 280G Payment, up
to and including the total 280G Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes
and the Excise Tax (all computed at the highest applicable marginal rate),
results in the Executive’s receipt, on an after-tax basis, of the greater amount
of the 280G Payment, notwithstanding that all or some portion of the 280G
Payment may be subject to the Excise Tax.  In making the determination described
above, the Company, in its sole and absolute discretion, shall make a reasonable
determination of the value to be assigned to any restrictive covenants in effect
for the Executive, and the amount of the 280G Payment shall be reduced by the
value of those restrictive covenants to the extent consistent with Code
Section 280G.  If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the 280G Payment equals the Reduced Amount, the
amounts payable or benefits to be provided to the Executive shall be reduced
such that the economic loss to the Executive as a result of the “parachute
payment” elimination is minimized. In applying this principle, the reduction
shall be made in a manner consistent with the requirements of Code Section 409A
and where two economically equivalent amounts are subject to reduction but
payable at different times, such amounts shall be reduced on a pro rata basis
but not below zero.  All determinations to be made under this Section 11 shall
be made by an independent accounting firm, consulting firm or other independent
service provider selected by the Company immediately prior to the Change in
Control (the “Firm”), which shall provide its determinations and any supporting
calculations both to the Company and the Executive within ten (10) days of the
Change in Control.  Any such determination by the Firm shall be binding upon the
Company and the

 

5

--------------------------------------------------------------------------------


 

Executive.  All of the fees and expenses of the Firm in performing the
determinations referred to in this Section 11 shall be borne solely by the
Company.

 

12.                               Definitions.

 

(a)                                 Cause.  For purposes of this Agreement,
“Cause” shall mean any of the following grounds for termination of the
Executive’s employment listed: (i) the Executive’s knowing and material
dishonesty or fraud committed in connection with the Executive’s employment;
(ii) theft, misappropriation or embezzlement by the Executive of the Company’s
funds; (iii) the Executive repeatedly negligently performing or failing to
perform, or willfully refusing to perform, the Executive’s duties to the Company
(other than a failure resulting from Executive’s incapacity due to physical or
mental illness); (iv) the Executive’s conviction of or a plea of guilty or nolo
contendere to any felony, a crime involving fraud or misrepresentation, or any
other crime (whether or not connected with his employment) the effect of which
is likely to adversely affect the Company or its affiliates; (v) a material
breach by the Executive of any of the provisions or covenants set forth in this
Agreement; or (vi) a material breach by the Executive of the Company’s Code of
Conduct and Business Ethics.  Prior to any termination for Cause pursuant to
each such event listed in (i), (iii), (v) or (vi) above, to the extent such
event(s) is capable of being cured by the Executive, the Company shall give the
Executive written notice thereof describing in reasonable detail the
circumstances constituting Cause and the Executive shall have the opportunity to
remedy same within thirty (30) days after receiving written notice.

 

(b)                                 Change in Control.  For purposes of this
Agreement, a “Change in Control” shall have the same meaning ascribed to such
term under the Company’s 2016 Omnibus Incentive Compensation Plan, as in effect
on the date hereof and as may be amended from time to time, or such successor
plan.

 

(c)                                  Disability.  For purposes of this
Agreement, “Disability” shall mean shall mean the Executive has been unable to
perform the essential functions of the Executive’s position with the Company by
reason of physical or mental incapacity for a period of six consecutive months,
subject to any obligations or limitations imposed by federal, state or local
laws, including any duty to accommodate Executive under the federal Americans
with Disabilities Act.

 

(d)                                 Good Reason.  For purposes of this
Agreement, “Good Reason” shall mean the occurrence of one or more of the
following, without the Executive’s consent: (i) material diminution of the
Executive’s authority, duties or responsibilities; (ii) a material change in the
geographic location at which Executive must perform the Executive’s services
under this Agreement (which, for purposes of this Agreement, means relocation of
the offices of the Company at which the Executive is principally employed to a
location more than thirty-five (35) miles from the location of such offices
immediately prior to the relocation); (iii) a material diminution in the
Executive’s Base Salary; (iv) non-renewal of this Agreement; or (v) any action
or inaction that constitutes a material breach by the Company of a material
provision of this Agreement.  The Executive must provide written notice of
termination for Good Reason to the Company within thirty (30) days after the
event constituting Good Reason first occurs, which notice shall state such Good
Reason in reasonable detail.  The Company shall have a period of thirty (30)
days in which it may correct the act or failure to act that constitutes the
grounds for

 

6

--------------------------------------------------------------------------------


 

Good Reason as set forth in the Executive’s notice of termination.  If the
Company does not correct the act or failure to act, the Executive must terminate
the Executive’s employment for Good Reason within sixty (60) days after the end
of the cure period, in order for the termination to be considered a Good Reason
termination.

 

(e)                                  Target Incentive Bonus.  For purposes of
this Agreement, “Target Incentive Bonus” shall mean the Executive’s target
annual incentive bonus amount (measured at the target level, identified “goal”
target or other similar target, without taking into account any incentive
override for above goal performance, or any project-specific or other
non-standard incentives) as in effect under the Company’s applicable annual
incentive plan for the year of termination.  In the event that the Company has
notified the Executive in writing that the Executive will be eligible for a
Target Incentive Bonus for the year of termination, but a plan has not yet been
put into effect, the Target Incentive Bonus shall be the prior year’s target
annual incentive bonus amount.

 

13.                               Representations, Warranties and Covenants of
the Executive.

 

(a)                                 Restrictions. The Executive represents and
warrants to the Company that:

 

(i)                                     There are no restrictions, agreements or
understandings whatsoever to which the Executive is a party which would prevent
or make unlawful the Executive’s execution of this Agreement or the Executive’s
employment hereunder, which is or would be inconsistent or in conflict with this
Agreement or the Executive’s employment hereunder, or would prevent, limit or
impair in any way the performance by the Executive of the obligations hereunder;
and

 

(ii)                                  The Executive has disclosed to the Company
all restraints, confidentiality commitments, and other employment restrictions
that the Executive has with any other employer, person or entity.

 

(b)                                 Obligations to Former Employers.  The
Executive covenants that in connection with the Executive’s provision of
services to the Company, the Executive shall not breach any obligation (legal,
statutory, contractual, or otherwise) to any former employer or other person,
including, but not limited to, obligations relating to confidentiality and
proprietary rights.

 

(c)                                  Obligations Upon Termination.  Upon and
after the Executive’s termination or cessation of employment with the Company
and until such time as no obligations of the Executive to the Company hereunder
exist, the Executive shall (i) provide a complete copy of this Agreement to any
person, entity or association which the Executive proposes to be employed,
affiliated, engaged, associated or to establish any business or remunerative
relationship prior to the commencement of any such relationship and (ii) shall
notify the Company of the name and address of any such person, entity or
association prior to the commencement of such relationship.

 

7

--------------------------------------------------------------------------------


 

14.                               Restrictive Covenants.

 

(a)                                 Non-Competition and Non-Solicitation.  The
Executive acknowledges and recognizes that during the Term, the Executive will
be privy to confidential information of the Company. Accordingly, in
consideration of the promises contained herein and the consideration to be
received by the Executive hereunder (including, without limitation, the
severance compensation described in Sections 7 and 11, if any), without the
prior written consent of the Company, the Executive shall not, at any time
during the Term or during the Restriction Period (as defined below),
(i) directly or indirectly engage in, represent in any way, or be connected
with, any Competing Business (as hereinafter defined) directly competing with
the business of the Company or any direct or indirect subsidiary or affiliate
thereof in the United States, whether such engagement shall be as an officer,
director, owner, employee, partner, affiliate or other participant in any
Competing Business, (ii) assist others in engaging in any Competing Business in
the manner described in clause (i) above, (iii) induce or solicit other
employees of the Company or any direct or indirect subsidiary or affiliate
thereof to terminate their employment with the Company or any such direct or
indirect subsidiary or affiliate or to engage in any Competing Business or
(iv) induce any entity or person with which the Company or any direct or
indirect subsidiary or any affiliate thereof has a business relationship to
terminate or alter such business relationship.  As used herein, “Competing
Business” shall mean any firm or business organization that competes (i) with
the Company in the development and/or commercialization of data-driven
technology and solutions or pharmacy services to the types of entities now
served or proposed to be served by the Company or (ii) in a business area
planned in writing by the Company before the Executive’s termination date for
entry within twelve (12) months of the termination date at the time of the
Executive’s termination of employment with the Company.  Notwithstanding the
foregoing restrictions, it shall not be a violation of this Section 14(a) for
the Executive to own a five (5%) percent or smaller interest in any corporation
required to file period reports with the United States Securities and Exchange
Commission, so long as Executive performs no services or lends any assistance to
such corporation.  For purposes of this Section 14(a), the Restriction Period
shall be (i) the twenty-four (24) month period after a CIC Termination and
(ii) the eighteen (18) month period after the termination of the Executive’s
employment for any reason other than a CIC Termination.

 

(b)                                 The Executive understands that the foregoing
restrictions may limit the Executive’s ability to earn a livelihood in a
business similar to the business of the Company or any subsidiary or affiliate
thereof, but the Executive nevertheless believes that the Executive has received
and will receive sufficient consideration and other benefits as an employee of
the Company and as otherwise provided hereunder to justify clearly such
restrictions which, in any event (given the Executive’s education, skills and
ability), the Executive does not believe would prevent the Executive from
earning a living.

 

(c)                                  Non-Disparagement.  The Executive shall not
disparage the Company or their respective officers, directors, investors,
employees, and affiliates or make any public statement reflecting negatively on
the Company or their respective officers, directors, investors, employees, and
affiliates, including (without limitation) any matters relating to the operation
or management of the Company, irrespective of the truthfulness or falsity of
such statement.  The Company shall instruct and take all reasonable steps to
cause its officers and members of the Board not to disparage the Executive on
any matters relating to the Executive’s services to the Company, business,
professional or personal reputation or standing in the pharmacy industry,

 

8

--------------------------------------------------------------------------------


 

irrespective of the truthfulness or falsity of such statement. Nothing in the
section shall prohibit the Parties from testifying truthfully in any forum or to
any governmental agency.

 

(d)                                 Proprietary Information.  At all times the
Executive shall hold in strictest confidence and will not disclose, use, lecture
upon or publish any Proprietary Information (defined below) of the Company,
except as such disclosure, use or publication may be required in connection with
the Executive’s work for the Company, or unless the Company expressly authorizes
such disclosure in writing or it is required by law or in a judicial or
administrative proceeding in which event the Executive shall promptly notify the
Company of the required disclosure and assist the Company if a determination is
made to resist the disclosure.  For purposes of this Section 14(d), “Proprietary
Information” shall mean any and all confidential and/or proprietary knowledge,
data or information of the Company or its respective affiliated entities,
including (without limitation) any information relating to financial matters,
investments, budgets, business plans, marketing plans, personnel matters,
business contacts, products, processes, know-how, designs, methods,
improvements, discoveries, inventions, ideas, data, programs, and other works of
authorship; provided, that it shall not include any information that is known to
the Company to be publicly available.

 

(e)                                  Invention Assignment.  All inventions,
innovations, improvements, developments, methods, designs, analyses, reports,
and all similar or related information which relates to either the Company’s
actual or anticipated business, research and development or existing or future
products or services and which are conceived, developed or made by Executive
while employed by the Company (the “Work Product”) belong to the Company and not
to the Executive.  The Executive shall promptly disclose such Work Product to
the Board and perform all actions reasonably requested by the applicable Board
(whether during or after the Term of this Agreement) to establish and confirm
such ownership (including, without limitation, assignments, consents, powers of
attorneys and other instruments).

 

(f)                                   Return of Property.  Upon termination of
the Executive’s employment with the Company for any reason, voluntarily or
involuntarily, and at any earlier time the Company requests, the Executive will
deliver to the person designated by the Company all originals and copies of all
documents and property of the Company in the Executive’s possession, under the
Executive’s control or to which the Executive may have access.  The Executive
will not reproduce or appropriate for the Executive’s own use, or for the use of
others, any property, Proprietary Information or Work Product.

 

15.                               Miscellaneous Provisions.

 

(a)                                 Entire Agreement; Amendments.

 

(i)                                     This Agreement and the other agreements
referred to herein contain the entire agreement between the Parties hereto and
supersede any and all prior agreements and understandings concerning the
Executive’s employment by the Company.

 

(ii)                                  This Agreement shall not be altered or
otherwise amended, except pursuant to an instrument in writing signed by each of
the Parties hereto

 

9

--------------------------------------------------------------------------------


 

(b)                                 Descriptive Headings.  Descriptive headings
are for convenience only and shall not control or affect the meaning or
construction of any provisions of this Agreement. When the context admits or
requires, words used in the masculine gender shall be construed to include the
feminine, the plural shall include the singular, and the singular shall include
the plural.

 

(c)                                  Notices.  All notices or other
communications pursuant to this Agreement shall be in writing and shall be
deemed to be sufficient if delivered personally, telecopied, sent by
nationally-recognized, overnight courier or mailed by registered or certified
mail (return receipt requested), postage prepaid, to the Parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

 

(i)                                     if to the Company, to:

 

Tabula Rasa HealthCare, Inc.

110 Marter Avenue, Suite 309

Moorestown, NJ 08057

Attention: Brian W. Adams

 

with a copy to:

 

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103-2921

Attention: Jeff Bodle

 

(ii)                                  if to the Executive, to the address in the
Company’s personnel records.

 

All such notices and other communications shall be deemed to have been delivered
and received (A) in the case of personal delivery, on the date of such delivery,
(B) in the case of delivery by telecopy, on the date of such delivery, (C) in
the case of delivery by nationally-recognized, overnight courier, on the
Business Day following dispatch, and (D) in the case of mailing, on the third
Business Day following such mailing.  As used herein, “Business Day” shall mean
any day that is not a Saturday, Sunday or a day on which banking institutions in
the Commonwealth of Pennsylvania are not required to be open.

 

(d)                                 Counterparts.  This Agreement may be
executed in any number of counterparts, and each such counterpart shall be
deemed to be an original instrument, but all such counterparts together shall
constitute but one agreement.  This Agreement may be executed and delivered by
facsimile.

 

(e)                                  Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the
Commonwealth of Pennsylvania applicable to contracts made and performed wholly
therein without regard to rules governing conflicts of law.

 

10

--------------------------------------------------------------------------------


 

(f)                                   Non-Exclusivity of Rights; Resignation
from Boards; Clawback.

 

(i)                                     Nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in or rights under
any benefit, bonus, incentive or other plan or program provided by the Company
and for which the Executive may qualify; provided, however, that if the
Executive becomes entitled to and receives the severance payments described in
Sections 7 or 11 of this Agreement, the Executive hereby waives the Executive’s
right to receive payments under any severance plan or similar program applicable
to employees of the Company.

 

(ii)                                  If the Executive’s employment with the
Company terminates for any reason, the Executive shall immediately resign from
all boards of directors of the Company, any Affiliates and any other entities
for which the Executive serves as a representative of the Company and any
committees thereof.

 

(iii)                               The Executive agrees that the Executive will
be subject to any compensation clawback, recoupment and anti-hedging policies
that may be applicable to the Executive as an executive of the Company, as in
effect from time to time and as approved by the Board or a duly authorized
committee thereof.

 

(g)                                  Benefits of Agreement; Assignment.  All of
the terms and provisions of this Agreement shall be binding upon and inure to
the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors and assigns of the Parties
hereto, except that the duties and responsibilities of the Executive under this
Agreement are of a personal nature and shall not be assignable or delegable in
whole or in part by the Executive.  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) to all or substantially all of the business or assets of the
Company, within fifteen (15) days of such succession, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent as the
Company would be required to perform if no such succession had taken place and
the Executive acknowledges that in such event the obligations of the Executive
hereunder, including but not limited to those under Sections 13 or 14, will
continue to apply in favor of the successor.

 

(h)                                 Waiver of Breach.  No delay or omission by a
party in exercising any right, remedy or power under this Agreement or existing
at law or in equity shall be construed as a waiver thereof, and any such right,
remedy or power may be exercised by such party from time to time and as often as
may be deemed expedient or necessary by such party in its sole discretion.

 

(i)                                     Severability.  In the event that any
provision of this Agreement is determined to be partially or wholly invalid,
illegal or unenforceable in any jurisdiction, then such provision shall, as to
such jurisdiction, be modified or restricted to the extent necessary to make
such provision valid, binding and enforceable, or if such provision cannot be
modified or restricted, then such provision shall, as to such jurisdiction, be
deemed to be excised from this Agreement; provided, however, that the binding
effect and enforceability of the remaining provisions of this Agreement, to the
extent the economic benefits conferred upon the Parties by virtue of this
Agreement remain substantially unimpaired, shall not be affected or impaired in
any manner, and any such invalidity, illegality or unenforceability with respect
to such provisions shall not invalidate or render unenforceable such provision
in any other jurisdiction.

 

11

--------------------------------------------------------------------------------


 

(j)                                    Remedies.  All remedies hereunder are
cumulative, are in addition to any other remedies provided for by law and may,
to the extent permitted by law, be exercised concurrently or separately, and the
exercise of any one remedy shall not be deemed to be an election of such remedy
or to preclude the exercise of any other remedy.  The Executive acknowledges
that in the event of a breach of any of the Executive’s covenants contained in
Sections 13 or 14, the Company shall be entitled to immediate relief enjoining
such violations in any court or before any judicial body having jurisdiction
over such a claim.

 

(k)                                 Survival.  The respective rights and
obligations of the Parties hereunder shall survive the termination of this
Agreement to the extent necessary to the intended preservation of such rights
and obligations.

 

(l)                                     Jurisdiction.  Each of the Parties
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any Commonwealth of Pennsylvania
state court or federal court of the United States of America sitting in the
Commonwealth of Pennsylvania, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any related
agreement or for recognition or enforcement of any judgment.  Each of the
Parties hereto hereby irrevocably and unconditionally agrees that jurisdiction
and venue in such courts would be proper, and hereby waive any objection that
such courts are an improper or inconvenient forum.  Each of the Parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Each of the Parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any related agreement in any Commonwealth of Pennsylvania state or federal
court.  Each of the Parties hereto irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

(m)                             Withholding.  All payments under this Agreement
shall be made subject to applicable tax withholding, and the Company shall
withhold from any payments under this Agreement all federal, state and local
taxes as the Company is required to withhold pursuant to any law or governmental
rule or regulation.  The Executive shall bear all expense of, and be solely
responsible for, all federal, state and local taxes due with respect to any
payment received under this Agreement.

 

(n)                                 Compliance with Section 409A of the Code.

 

(i)                                     This Agreement is intended to comply
with Section 409A of the Code and its corresponding regulations, to the extent
applicable.  Severance benefits under the Agreement are intended to be exempt
from Section 409A of the Code under the “short term deferral” exemption, to the
maximum extent applicable, and then under the “separation pay” exemption, to the
maximum extent applicable.  Notwithstanding anything in this Agreement to the
contrary, payments may only be made under this Agreement upon an event and in a
manner permitted by Section 409A of the Code, to the extent applicable.  As used
in the Agreement, the term “termination of employment” shall mean the
Executive’s separation from service with the Company within the meaning of
Section 409A of the Code and the regulations promulgated

 

12

--------------------------------------------------------------------------------


 

thereunder.  In no event may the Executive, directly or indirectly, designate
the calendar year of a payment.  For purposes of Section 409A of the Code, each
payment hereunder shall be treated as a separate payment and the right to a
series of payments shall be treated as the right to a series of separate
payments.  All reimbursements and in-kind benefits provided under the Agreement
shall be made or provided in accordance with the requirements of Section 409A of
the Code. Notwithstanding any provision of this Agreement to the contrary, in no
event shall the timing of the Executive’s execution of the Release, directly or
indirectly, result in the Executive designating the calendar year of payment,
and if a payment that is subject to execution of the Release could be made in
more than one taxable year, payment shall be made in the later taxable year.

 

(ii)                                  Notwithstanding anything herein to the
contrary, if, at the time of the Executive’s termination of employment with the
Company, the Company has securities which are publicly traded on an established
securities market and the Executive is a “specified employee” (as such term is
defined in section 409A of the Code) and it is necessary to postpone the
commencement of any payments or benefits otherwise payable under this Agreement
as a result of such termination of employment to prevent any accelerated or
additional tax under section 409A of the Code, then the Company will postpone
the commencement of the payment of any such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to the Executive) that are not otherwise paid within the ‘short-term deferral
exception’ under Treas. Reg. §1.409A-1(b)(4), and the ‘separation pay exception’
under Treas. Reg. §1.409A-1(b)(9)(iii), until the first payroll date that occurs
after the date that is six months following the Executive’s “separation of
service” (as such term is defined under code section 409A of the Code) with the
Company.  If any payments are postponed due to such requirements, such postponed
amounts will be paid in a lump sum to the Executive on the first payroll date
that occurs after the date that is six months following Executive’s separation
of service with the Company.  If the Executive dies during the postponement
period prior to the payment of postponed amount, the amounts withheld on account
of section 409A of the Code shall be paid to the personal representative of the
Executive’s estate within sixty (60) days after the date of the Executive’s
death.

 

(o)                                 Full Settlement.  In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and such amounts shall not be reduced as a result
of a mitigation duty whether or not the Executive obtains other employment.

 

(p)                                 Indemnification. The Company hereby agrees,
to the maximum extent permitted by law, to indemnify and hold the Executive
harmless against any costs and expenses, including reasonable attorneys’ fees,
judgments, fines, settlements and other amounts incurred in connection with any
proceeding arising out of, by reason of or relating to the Executive’s good
faith performance of the Executive’s duties and obligations with the Company. 
The Company shall also provide the Executive with coverage as a named insured
under a directors and officers liability insurance policy maintained for the
Company’s directors and officers.  This obligation to provide insurance and
indemnify the Executive shall survive expiration or termination of this
Agreement with respect to proceedings or threatened proceedings based on acts or
omissions of the Executive occurring during the Executive’s employment with the
Company or with any of its

 

13

--------------------------------------------------------------------------------


 

affiliates.  Such obligations shall be binding upon the Company’s successors and
assigns and shall inure to the benefit of the Executive’s heirs and personal
representatives.

 

(q)                                 Government Agency Exception. Nothing in this
Agreement is intended to prohibit or restrict the Executive from: (i) making any
disclosure of information required by process of law; (ii) providing information
to, or testifying or otherwise assisting in any investigation or proceeding
brought by, any federal or state regulatory or law enforcement agency or
legislative body, or any self-regulatory organization; or (iii) filing,
testifying, participating in, or otherwise assisting in a proceeding relating to
an alleged violation of any federal, state, or municipal law relating to fraud
or any rule or regulation of the Securities and Exchange Commission or any
self-regulatory organization. In addition, this Agreement does not bar the
Executive’s right to file an administrative charge with the Equal Employment
Opportunity Commission (“EEOC”) and/or to participate in an investigation by the
EEOC.

 

[Signature Page Follows]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date and year first above written.

 

 

TABULA RASA HEALTHCARE, INC.

 

 

 

 

 

By:

 /s/ Brian W. Adams

 

Name: Brian W. Adams

 

Title: Chief Financial Officer

 

 

 

 

 

 /s/ Orsula Knowlton

 

Orsula Knowlton

 

[Signature Page to Employment Agreement]

 

--------------------------------------------------------------------------------